—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 12, 1995, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Based on the defendant’s responses to the court’s questions at the plea allocution, there is nothing to support the defendant’s contention that he was incapacitated and unable to knowingly, voluntarily, and intelligently enter his plea of guilty (see, People v Polimeda, 198 AD2d 242). Moreover, the defendant’s contention that he received ineffective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is also without merit (People v Kazepis, 101 AD2d 816). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.